       Case: 1:20-cv-00220-JMV Doc #: 23 Filed: 09/15/21 1 of 1 PageID #: 406


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            ABERDEEN DIVISION


AUBREY THOMPSON                                                                PLAINTIFF

                                                                   NO. 1:20-CV-220-JMV

COMMISSIONER OF SOCIAL SECURITY                                               DEFENDANT



                                  FINAL JUDGMENT

      Consistent with the Memorandum Opinion [22] entered today, the Acting

Commissioner’s decision is AFFIRMED.

      SO ORDERED AND ADJUDGED this, the 15th day of September, 2021.



                                         /s/ Jane M. Virden
                                         U.S. MAGISTRATE JUDGE
